SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment Number 4) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended: December 31, 2012 Commission File No. 000-53377 AEGEA, INC. (Exact Name of Registrant as specified in its charter) Colorado 41-2230041 (State or other jurisdiction (IRS Employer File Number) of incorporation) 535 16th Street, Suite 820 Denver, CO (Address of principal executive offices) (zip code) (303) 573-1000 (Registrant's telephone number, including area code) Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes: oNo:þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes: oNo: þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: þNo: o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer £ Non-accelerated filer£(Do not check if a smaller reporting company) Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes oNo þ Registrant had revenues of $0 for its most recent fiscal year. The aggregate market value of the voting stock held by non-affiliates is approximately $64.096 as ofFeb 19, 2013.Our shares of common stock currently trade on the OTCBB.The number of shares outstanding of the registrant's common stock, as of the latest practicable date,March 22, 2013, was 12,012,600. FORM 10-K Forever Valuable Collectibles, Inc. INDEX Page PART I Item 1.Business 3 Item 1A.Risk Factors 6 Item 1B.Unresolved Staff Comments 6 Item 2.Properties 6 Item 3.Legal Proceedings 6 Item 4.Mine Safety Disclosures 6 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6.Selected Financial Data 8 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 7A.Quantitative and Qualitative Disclosures About Market Risk 12 Item 8.Financial Statements and Supplementary Data 12 Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 27 Item 9A.Controls and Procedures 27 Item 9B.Other Information 28 PART III Item 10.Directors, Executive Officers and Corporate Governance 28 Item 11.Executive Compensation 30 Item 12.Security Ownership of Certain Beneficial Owners andManagement and Related Stockholder Matters 30 Item 13.Certain Relationships and Related Transactions, and Director Independence 31 Item 14.Principal Accountant Fees and Services 31 PART IV Item 15.Exhibits, Financial Statement Schedules 32 Financial Statements pages 13 – 25 Signatures 33 - 2 - Explanatory Note This 10-K-A (Amendment No. 4) is being filed in response to comments from the staff of the Securities and Exchange Commissiontocorrect disclosure regarding the effectiveness of the Company’s disclosure controls and procedures disclosed in Part II, Item 9A – Controls and Procedures and all positions held of the Company’s sole officer and director on the signature page. This Form 10-K/A (Amendment No.4) also contains currently dated certifications as Exhibits 31.1 and 32.1 hereof.The remaining Items in this Form 10-K/A (Amendment No. 4) consist of all other items originally contained in our Form 10-K for the year ended December 31, 2012 as filed on March 22, 2013, our Form 10-K/A (Amendment No. 1) as filed on March 29, 2013, Form 10-K/A (Amendment No. 2) as filed on July 30, 2013, and Form 10-K/A (Amendment No. 3) as filed on August 8, 2013.This Form 10-K/A (Amendment No. 4) supersedes in its entirety our Annual Report on Form 10-K for the year ended December 31, 2012 and each of the amendments referred to in this Explanatory Note. For purposes of this document, unless otherwise indicated or the context otherwise requires, all references herein to “Forever Valuable,” “we,” “us,” and “our,” refer to Forever Valuable Collectibles, Inc., a Colorado corporation. Forward-Looking Statements The following discussion contains forward-looking statements regarding us, our business, prospects and results of operations that are subject to certain risks and uncertainties posed by many factors and events that could cause our actual business, prospects and results of operations to differ materially from those that may be anticipated by such forward-looking statements. Factors that may affect such forward-looking statements include, without limitation: our ability to successfully develop new products and services for new markets; the impact of competition on our revenues, changes in law or regulatory requirements that adversely affect or preclude clients from using us for certain applications; delays our introduction of new products or services; and our failure to keep pace with our competitors. When used in this discussion, words such as "believes", "anticipates", "expects", "intends" and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We undertake no obligation to revise any forward-looking statements in order to reflect events or circumstances that may subsequently arise. Readers are urged to carefully review and consider the various disclosures made by us in this report and other reports filed with the Securities and Exchange Commission that attempt to advise interested parties of the risks and factors that may affect our business. PART I ITEM 1. DESCRIPTION OF BUSINESS. General Forever Valuable is a corporation which was formed under the laws of the State of Colorado on November 29, 2007. We were a wholly-owned subsidiary of Fincor, Inc. (“Fincor”) until August 13, 2008. On December 5, 2007, the directors of Fincor approved, subject to the effectiveness of a registration with the Securities and Exchange Commission, a spin-off to Fincor shareholders of record as ofAugust 13, 2008 (the “Record Date”), on a pro rata basis, with one (1) Forever Valuable common share to be issued for each one (1) Fincor common share as of the Record Date. Since Fincor’s business is totally unrelated to the proposed activities of Forever Valuable, the Fincor directors decided it was in the best interest of Fincor and Forever Valuable and Fincor's shareholders to spin-off Forever Valuable to better define the role of Fincor. The spin-off was completed in August, 2008. - 3 - Business We purchased our original inventory from Fincor. This was inventory which was originallyacquired by Fincor from non-affiliated third parties at the same price as Fincor originally acquired the inventory. This inventory consisted exclusively of sports memorabilia. The inventory consists of commemorative professional and college sports teams and players and coaches on those teams. We acquired the inventory at the original purchase price of $3,211.To date, we have sold $1,200 of the inventory. We plan to identify undervalued items that can be purchased at below retail prices and resold for a profit.We plan to use other sports memorabilia sellers and auction web sites and will also contact private collectors to develop our inventory. There is risk inherent in any transaction since the collectibles market can be volatile and collector tastes can change quickly.Our collectibles merchandise will initially be focused on sports memorabilia. We define sports memorabilia as any product directly related to a member of a professional or college sport. Our goal is to become a significant retailer of sports memorabilia in the United States. Once we have established our presence as a significant retailer of sports memorabilia, we may look at expanding our product line to include other collectibles. We plan to become a significant retailer of sports memorabilia by emphasizinggrowth through implementing a national operating strategy emphasizinginternal revenue growth and profitability. Key elements of our strategy include: Develop, strengthen, and expand vendor relationships. Vendors in the collectibles industry often recognize retailers based on certain volume levels and reputation. We will try to achieve preferred gallery status with key vendors which would entitle us to volume discounts, co-op advertising funds, shipping allowances and other benefits. We will also try to establish exclusive relationships with vendors for certain product lines and items. We will simultaneously focus on finding inventory on auction web sites and developing relationships with established sports memorabilia vendors throughout the United States, both individually and through trade shows. We will initially focus in theWestern half of the United States and online but may also look for opportunities where we can find them. We have done initial research on auction web sites but have had no discussions with vendors atthis time, nor havewe attended any trade shows; Develop database direct mail, telemarketing and Internet marketing programs. We plan to develop databases that detail the buying patterns and merchandise preferences of potential customers and enable us to conduct targeted database direct mail, telemarketing and Internet marketing programs. Establish operating procedures.Initially we intend to focus on developing a centralized system to monitor our operations by auditing sales receipts, accounts payables, payroll, purchases and inventory levels and by implementing centralized cash management operations. - 4 - Taxes Various states are increasinglyseeking to imposesales or use taxes on inter-state mail order sales and are aggressivelyauditing sales tax returns of mail orderbusinesses.Complexlegal issuesarise in these areas,relating, among other things, to the required nexus of a business with a particular state, which may permit the state to require a business to collect such taxes. At the present time, we are not aware of any states in which we may operate who would impose sales taxes on our transactions.Although we believe that we can adequately provide for sales taxes on mail ordersales,there can be noassuranceas to the effect of actionstaken by state taxauthorities on our financial condition or results of operations. In the future,we may be required to collectsales tax on sales made tocustomers in all of the states in which we conducts our operations. The imposition of sales taxes on mail order sales generally has a negative effect on mail order sales levels. All of the factors cited above may negatively affect our financial condition andresults ofoperationsin the future.Any such impact cannot currently be quantified. Operations, Management and Employees Our plan is to concentrate our operations in the Western half of the United States and online through our website. We have no full-time employees. We plan to use part-time independent contractors for sales. As we expand, we intend to hire employees. However, we have no present plans to do so. Marketing and Promotion We expect to generate revenues in the next twelve months from memorabilia and collectibles operations using referrals from Fincor and unrelated individuals and entities that operate in the memorabilia and collectibles business.We also plan to market through direct contact with prospective customers. We have no sales representatives who solicit potential clients. Patents and Trademarks We do not currently have any patent or trademark protection. If we determine it is feasible to file for such trademark protection, we still have no assurance that doing so will prevent competitors from using the same or similar names, marks, concepts or appearance. Competition We have no operating history and, therefore, will have inherent difficulty competing in the crowded collectibles market. Large, well known auction houses and collectibles companies that have been in existence for many years have an extensive, well established client base with whom they have earnedcredibility and cemented strong long term relationships.We face the challenge of competing against well entrenched competition with limited capital.This becomes even more critical in the collectibles market, where the percentage of profits tends to increase exponentially with the size of the purchase.With the amount of collectibles of dubious origin being sold to unsuspecting buyers, we believe that it will take many years to establish the impeccable reputation necessary to garner the large list of satisfied clients that is essential for any successful collectibles business.We cannot expect to be a significant factor in the collectibles field in the foreseeable future. - 5 - We do not expect to pay dividends on common stock. We have not paid any cash dividends with respect to our common stock, and it is unlikely that we will pay any dividends on our common stock in the foreseeable future. Earnings, if any, that we may realize will be retained in the business for further development and expansion. Effect of Governmental Regulations: Compliance with Environmental Laws We do not believe that we are subject to any material government or industry regulation. Backlog At December 31, 2012, we had no backlogs. Research and Development We have never spent any amount in research and development activities. How to Obtain Our SEC Filings We file annual, quarterly, and special reports, proxy statements, and other information with the Securities Exchange Commission (SEC). Reports, proxy statements and other information filed with the SEC can be inspected and copied at the public reference facilities of the SEC at treet N.E., Washington, DC 20549. Such material may also be accessed electronically by means of the SEC's website at www.sec.gov. Our investor relations department can be contacted at our principal executive office located at 535 16th Street, Suite 820, Denver, Colorado 80202. Our telephone number is (303)573-1000. ITEM 1A. RISK FACTORS The Company is not required to provide the information required by this Item because the Company is a smaller reporting company. ITEM1B.UNRESOLVED STAFF COMMENTS The Company is not required to provide the information required by this Item because the Company is a smaller reporting company. ITEM 2.PROPERTIES. We currently use the mailing address of 535 16th Street, Suite 820, Denver, Colorado 80202. We own no real estate nor have plans to acquire any real estate. All of our management activities are performed in Colorado. ITEM 3.LEGAL PROCEEDINGS. We are not a party to any material legal proceedings and our property is not the subject of any material legal proceeding. ITEM 4. MINE SAFETY DISCLOSURES Not Applicable. - 6 - PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Holders As ofFebruary 19, 2013, there were 41 record holders of our common stock and there were 12,012,600 shares of our common stock outstanding. Market Information We have recently been cleared for trading on the OTCBB but we have three market makers and no public market has yet been developed. There can be no assurance that a public trading market will develop or be sustained in the future. Without an active public trading market, you may not be able to liquidate your shares without considerable delay, if at all. If a market does develop, the price for our securities may be highly volatile and may bear no relationship to our actual financial condition or results of operations. Factors we discuss in this prospectus, including the many risks associated with an investment in our Company, may have a significant impact on the market price of our common stock. Also, because of the relatively low price of our common stock, many brokerage firms may not effect transactions in the common stock. We have applied for and been approved for trading on the OTC Bulletin Board operated by the National Association of Securities Dealers, Inc., trading under the symbol FVBC. On October 11, 2011, we engaged the services of Alpine Securities to assist in applying to and interacting with the Depository Trust Company (DTC) as our agent in our request to the DTC to make an issue of our securities eligible for DTC book-entry delivery and depository services. We have been cleared for DTC Services. Dividend Policy We have not previously declared or paid any dividends on our common stock and do not anticipate declaring any dividends in the foreseeable future. The payment of dividends on our common stock is within the discretion of our board of directors. We intend to retain any earnings for use in our operations and the expansion of our business. Payment of dividends in the future will depend on our future earnings, future capital needs and our operating and financial condition, among other factors that our board of directors may deem relevant. We are not under any contractual restriction as to our present or future ability to pay dividends. Equity Compensation Plan Information We have no outstanding stock options or other equity compensation plans. The Securities Enforcement and Penny Stock Reform Act of 1990 The Securities Enforcement and Penny Stock Reform Act of 1990 require additional disclosure and documentation related to the market for penny stock and for trades in any stock defined as a penny stock. Unless we can acquire substantial assets and trade at over $5.00 per share on the bid, it is more likely than not that our securities, for some period of time, would be defined under that Act as a "penny stock." As a result, those who trade in our securities may be required to provide additional information related to their fitness to trade our shares. These requirements present a substantial burden on any person or brokerage firm who plans to trade our securities and would thereby make it unlikely that any liquid trading market would ever result in our securities while the provisions of this Act might be applicable to those securities. - 7 - Any broker-dealer engaged by the purchaser for the purpose of selling his or her shares in us will be subject to Rules 15g-1 through 15g-10 of the Securities and Exchange Act. Rather than creating a need to comply with those rules, some broker-dealers will refuse to attempt to sell penny stock. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the Commission, which - contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; - contains a description of the broker's or dealer's duties to the customerand of the rights and remedies available to the customer with respect to aviolation to such duties or other requirements of theSecurities Act of1934, as amended; - contains a brief, clear, narrative description of a dealer market, including "bid" and "ask" prices for penny stocks and the significance of the spread between the bid and ask price; - contains a toll-free telephone number for inquiries on disciplinary actions; - defines significant terms in the disclosure document or in the conduct of trading penny stocks; and - contains such other information and is in such form (including language, type, size and format) as the Securities and Exchange Commission shall require by rule or regulation; The broker-dealer also must provide, prior to effecting any transaction in a penny stock, to the customer: - the bid and offer quotations for the penny stock; - the compensation of the broker-dealer and its salesperson in the transaction; - the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and - monthly account statements showing the market value of each penny stock held in the customer’s account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements will have the effect of reducing the trading activity in the secondary market for our stock because it will be subject to these penny stock rules. Therefore, stockholders may have difficulty selling their securities. Stock Transfer Agent The stock transfer agent for our securities for the fiscal year ended December 31, 2012 is First American Stock Transfer, Inc, 4th Street, Suite 170, Phoenix, AZ 85014, (602) 485-1346. ITEM 6. SELECTED FINANCIAL DATA The Company is not required to provide the information required by this Item because the Company is a smaller reporting company. - 8 - ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION Certain statements in this Management's Discussion and Analysis of Financial Condition and Results of Operations that are not historical facts are forward-looking statements such as statements relating to future operating results, existing and expected competition, financing and refinancing sources and availability and plans for future development or expansion activities and capital expenditures. Such forward-looking statements involve a number of risks and uncertainties that may significantly affect our liquidity and results in the future and, accordingly, actual results may differ materially from those expressed in any forward-looking statements. Such risks and uncertainties include, but are not limited to, those related to effects of competition, leverage and debt service financing and refinancing efforts, general economic conditions, and changes in applicable laws or regulations. The following discussion and analysis should be read in conjunction with the financial statements and notes thereto appearing elsewhere in this report. Our activities have been primarily focused on organization as a development stage enterprise since planned principal operations have not yet commenced. Accordingly, management does not consider the historical results of operations to be representative of our future results of operation. Our development stage began with our incorporation. Our plan is to own and operate a sports and non-sports memorabilia and collectibles business. See “Business” below. Critical Accounting Policies We have identified the following policies below as critical to our business and results of operations. For further discussion on the application of these and other accounting policies, see Note 1 to the accompanying audited financial statements for the period ended December 31, 2012.Our reported results are impacted by the application of the following accounting policies, certain of which require management to make subjective or complex judgments. These judgments involve making estimates about the effect of matters that are inherently uncertain and may significantly impact quarterly or annual results of operations. For all of these policies, management cautions that future events rarely develop exactly as expected, and the best estimates routinely require adjustment. Specific risks associated with these critical accounting policies are described in the following paragraphs. Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Revenue Recognition The Company had revenues of $0 during the period ended December 31, 2012. Anticipated future operating revenue will represent product sales in connection owning and operating a memorabilia and collectibles business. Such revenues will be recorded as the memorabilia and collectibles are sold. - 9 - Plan of Operation for December 31, 2012 to December 31, 2013. Forever Valuable intends to own and operate a memorabilia and collectibles business. Our operating costs are expected to range between $70,000 and $90,000 for the fiscal year ending December 31, 2013. These operating costs include insurance, taxes, utilities, maintenance, contract services and all other costs of operations. However, the operating costs and expected revenue generation are difficult to predict. We expect to generate revenues in the next twelve months from memorabilia and collectibles operations using referrals from Fincor and unrelated individuals and entities that operate in the memorabilia and collectibles business. Since there can be no assurances that revenues will be sufficient to cover operating costs for the foreseeable future, it may be necessary to raise additional funds. Due to our lack of operating history, raising additional funds may be difficult. In November, 2007, an affiliated organization named A-Squared Holdings, Inc. (“A-Squared”) agreed to provide operating capital in the form of a loan of $200,000 to cover operating expenses. This loan is evidenced by an unsecured promissory note which was originally due November 29, 2008, extended by one year on November 29, 2009 and was again extended until November 29, 2015, and renews automatically each year on November 29 with a renewal fee calculated as 1.5% of the unpaid balance due on that date.A second affiliate, X-Clearing Corporation (“X-Clearing”) has also advanced working capital to us on an as-needed basis in exchange for promissory notes.There is no assurance that these loans will continue in the future.If we are unable to raise funds to cover any operating deficit after fiscal year ending December 31, 2015, our business may fail. We have generated minimal revenues during the period ended December 31, 2012, and management does not anticipate any significant revenues until the last quarter of 2013 as contemplated by our business plan. We have minimal inventory valued at $7,912. We anticipate implementing the following business plan for our next twelve months: As we have attempted to implement our business planover the last 38 months, we will continue to concentrate on the purchase of inventory.The new inventory will consist primarily of sports collectibles and will be obtained in the following ways: 1. Continued development of business contacts. 2. Setting up a table at major sports collectibles trade show in the Midwest and West.We plan to purchase inventory brought into the show by collectors who want to sell. 3. Making buying trips.Prior to any trips, a small ad will be placed in the local newspaper to notify collectors of the location and times when they can bring their collectibles to be purchased. In the months ahead, we will continue to purchase sports memorabilia to build an appropriate inventory level.Initially, we will sell our inventory on a cash-only basis. At some point within the next twelve months of our operations, we will begin selling inventory on EBAY and begin accepting credit cards in order to reach a potential broader market. The new inventory will be acquired by attending at least one large trade show, by contacting private collectors, and through other sports collectibles business contacts.Throughout this process, we will continue to sell by advertising in hobby publications and by selling at all trade shows attended. We will begin plans to hold a live public auction which will be held in Denver and be run by a licensed, third party auctioneer, who we will hire. - 10 - We anticipate taking additional buying trips and attending at least one major trade show.Once we hold the public auction, we will keep the list of all attendees and add them to our mailing list.We will begin to plan a direct mail sale targeted to our mailing list.We will continue to attend at least one trade show per month; buying and selling inventory. As business progresses, we plan to attend another trade show and to make another buying trip. Furthermore, we plan to begin to put together a direct sales email campaign to send out to our mailing list.New customers will always be solicited at each trade show attended. We plan to send out the email sales offering.If sales and profits justify, we will begin interviewing possible additions to staff.We will continue to attend at least one trade show per month and buying and selling inventory. We will develop a Company website.The site would be a virtual store, where prospective buyers can see a list of available merchandise and view pictures of the more expensive items.We will continue to buy and sell inventory. Following activation of the Company website, we will promote the website in all hobby publication ads and when selling auction lots on EBAY.We will send emails to our mailing list promoting the website.Continue attending trade shows and plan an additional buying trip. We anticipate developing our plan for the next twelve months using a combination of our loan guarantee from A-Squared, cash advances from X-Clearing and the cash flow generated from sales. Seasonality We expect that our business will be seasonal with most revenue generated in the latter half of the calendar year. However, with our startup phase, we do not anticipate any material revenue until the last quarter of 2013. Results of Operations We had no sales revenue for the fiscal year ended December 31, 2012.Operating expenses during the period ended December 31, 2012 totaled $77,664 consisting of filing fees, professional fees and rent. Liquidity and Capital Resources At December 31, 2012, we had a nominal cash balance of $567. Our total assets were $8479. At December 31, 2012 our current liabilities were $150,522, which consists of accounts payable, interest accrued payable, and loans payable.While contributed services and fees throughoutthe development stage total $291,011 in additional paid-in capital, total operating losses for the same period equal $446,383, resulting in a net shareholders’ deficit of $142,043 at the fiscal year ended December 31, 2012. Financial Position At December 31, 2012, we had no commitments for capital expenditures. In November, 2007, A-Squared agreed to provide operating capital in the form of a loan of $200,000 to cover operating expenses. This loan is evidenced by an unsecured promissory note which was originally due November 29, 2008, with a possible extension ending November 29, 2009. On November 26, 2008, a motion was presented and passed to extend the Maturity Date of the above notes to November 29, 2009. On November 29, 2009 a motion was passed to extend the Maturity date of the above notes to November 29, 2015. A second affiliate, X-Clearing has also advanced working capital to us on an as-needed basis in exchange for non-secured promissory notes. There is no assurance that these loans will continue in the future. - 11 - Management estimates it will take approximately an additional $70,000 - $90,000 per year to fund proposed operations.Since we have limited operating history, it is uncertain whether revenue from operations will be sufficient to cover our operating expenses. In addition, the current economic crisis has led to an overall consumer confidence decline. The demand for sports memorabilia has declined due to the overall conservative nature displayed in consumer behaviors over the last eleven quarters. Holiday spending was largely over projected in all sectors of consumer spending.Furthermore, we have no commitment for funding after fiscal year 2015. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK. A smaller reporting company is not required to provide the information in this Item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLIMENTARY DATA - 12 - FOREVER VALUABLE COLLECTIBLES, INC. (A Development Stage Company) Index to Financial Statements Page Report of Independent Registered Public Accounting Firm 14-15 Balance Sheets at December 31, 2012 and 2011 16 Statements of Operations for the years ended December 31, 2012 and 2011, and from November 29, 2007 (Inception) through December 31, 2012 17 Statement of Changes in Shareholders' Deficit from November 29, 2007 (Inception) through December 31, 2012 18 Statements of Cash Flows for the years ended December 31, 2012 and 2011, and from November 29, 2007 (Inception) through December 31, 2012 19 Notes to Financial Statements 20-26 - 13 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Forever Valuable Collectibles, Inc.: We have audited the accompanying balance sheets of Forever Valuable Collectibles, Inc. (“the Company”) as of December 31, 2011 and the related statements of operations, stockholders’ equity (deficit) and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Forever Valuable Collectibles, Inc., as of December 31, 2011, and the results of its operations and its cash flows for the years then ended, in conformity with generally accepted accounting principles in the United States of America. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the Company's internal control over financial reporting. Accordingly, we express no such opinion. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company’s significant operating losses raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Borgers & Cutler CPA’s PLLC Borgers & Cutler CPA’s PLLC Denver, CO March 22, 2013 - 14 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Forever Valuable Collectibles, Inc.: We have audited the accompanying balance sheets of Forever Valuable Collectibles, Inc. (“the Company”) as of December 31, 2012 and the related statements of operations, stockholders’ equity (deficit) and cash flows for the years then ended, and for the period from November 29, 2007 (inception) through December 31, 2012. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Forever Valuable Collectibles, Inc., as of December 31, 2012, and for the period from November 29, 2007 (inception) through December 31, 2012, and the results of its operations and its cash flows for the periods then ended, in conformity with generally accepted accounting principles in the United States of America. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the Company's internal control over financial reporting. Accordingly, we express no such opinion. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company’s significant operating losses raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ B F Borgers CPA PC B F Borgers CPA PC Denver, CO March 22, 2013 - 15 - FOREVER VALUABLE COLLECTIBLES, INC. (A Development Stage Company) BALANCE SHEETS December 31, December 31, ASSETS Current assets Cash $ $ Merchandise inventory Total current assets Total Assets $ $ LIABILITIES Current Liabilities Accounts payable related parties (Note 2) $ $ Trade accounts payable Total current liabilities Notes payable, related parties (Note 2) Accrued interest payable, related parties (Note 2) Total Liabilities STOCKHOLDERS' EQUITY (DEFICIT) Common stock; 50,000,000 shares authorized at; 12,012,600 and 12,012,600 issued and outstanding at December 31, 2012 and 2011, respectively Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these financial statements. - 16 - FOREVER VALUABLE COLLECTIBLES, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS From inception For the Year Ended (November 29, December 31, December 31, 2007) through December 31, 2012 REVENUE $
